Having been convicted of burglary, the defendant moved for a new trial on the general grounds, and on special grounds which the court certified to be untrue. The burglary was proved to have taken place about ten o’clock at night. The burglar was seen and his hat touched as he disappeared in the darkness. Several circumstances pointed to the defendant as the guilty one, including his size and general appearance, the kind of hat, tracks corresponding with his, and his sayings and behavior before and after the crime was committed. He introduced no evidence, but set up an alibi in his statement, claiming that at the time of the burglary he was in his own house with his wife and children, including a daughter nearly grown.